Citation Nr: 0302961	
Decision Date: 02/19/03    Archive Date: 03/05/03

DOCKET NO.  01-09 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from February 1963 to 
January 1984.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2000 RO decision which, in 
pertinent part, denied service connection for tinnitus.


FINDING OF FACT

The veteran's current tinnitus began during active service.


CONCLUSION OF LAW

Tinnitus was incurred in service. 38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from February 
1963 to January 1984.  The veteran's entrance examination, 
performed in February 1963, noted essentially normal findings 
throughout.  A review of the veteran's service medical 
records were silent as to complaints of hearing loss or 
tinnitus.  A June 1982 treatment report noted the veteran's 
complaints of right ear pain for one week.  The report listed 
an impression of probable furuncle or infected sebaceous 
lesion in the right ear canal.  The veteran was prescribed 
ear drops, and no follow-up treatment was indicated.  The 
veteran's retirement examination was performed in October 
1983.  Physical examination revealed normal findings 
regarding the veteran's ears.  The audiological evaluation 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
0
5
5

In February 1984, and again in June 1987, the veteran filed 
claims for service connection for conditions unrelated to 
this matter.

In July 1987, a VA physical examination was conducted.  The 
report noted, in pertinent part, that the veteran's ears were 
clear.  It also noted that the veteran had worked for two 
years in police communications with the Orlando Police 
Department.  Since then, the veteran has been employed as a 
veterans counselor with the Orange County Veterans Service.

In August 1988, a second VA physical examination was 
conducted.  No complaints of tinnitus were noted.  The report 
listed the veteran's history of a cyst in the right external 
ear canal, and that this condition was not inflamed or 
swollen at the time of the examination and did not need 
treatment.

In March 1990, an RO Hearing Officer issued a decision, in 
pertinent part, granting service connection at a 
noncompensable rating for a cyst on the right ear canal.

In January 1998, the veteran filed a claim seeking service 
connection for tinnitus.

In January 1998, a VA audiological examination was conducted.  
The examination report noted the veteran's in-service 
exposure to excessive noise from grenade, mortar and rifle 
fire.  It also noted the veteran's complaints of bilateral 
tinnitus since his discharge from the service.  At present, 
the veteran indicated that his tinnitus is high pitched and 
interferes with his sleeping.  He also noted that the volume 
of this condition has increased in the past year.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
30
LEFT
15
15
10
35
35

Speech audiometry revealed speech recognition ability of 94 
percent in both the right and left ears.  The VA examiner 
also stated that although hearing is considered within normal 
limits for rating purposes, a mild-to-moderate loss is noted 
above 3000 Hz in the right ear and above 2000 Hz in the left 
ear which would be considered consistent with the presence of 
tinnitus in both ears.

In March 1998, the veteran submitted a statement noting that 
he was exposed to acoustic trauma during his military 
service.  Specifically, he reported severe acoustical trauma 
for two years while serving as a drill instructor at Fort 
Gordon, Georgia.  He claimed that he discussed his tinnitus 
with a physician while still in the service in 1977, and was 
told that nothing could be done to assist him.  The veteran 
also submitted various lay statements from friends and family 
in support of his claim.  These statements noted the 
veteran's history of ringing in the ears since his discharge 
from the service.

In September 1999, a VA audiological examination was 
conducted.  The report noted the veteran's history of 
bilateral constant tinnitus which began while he was serving 
as a drill instructor in the Army.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
15
20
LEFT
5
10
10
25
25

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 100 percent in the left ear.  
The VA examiner noted that the veteran did not report any 
other recreational or occupational noise exposure, "so it is 
reasonable to assume that his tinnitus is due to his noise 
exposure in the military."

In September 2000, a VA examination for ear disease was 
conducted.
Physical examination of the ear canals revealed them to be 
patent and without evidence of infection.  The tympanic 
membranes were intact with no evidence of effusion or 
purulence.  The VA examiner further commented that the 
veteran's tinnitus is related to a mild to moderate noise-
induced hearing loss.

II.  Analysis

The veteran contends that service connection is warranted for 
tinnitus.  He attributes this condition to his exposure to 
loud noises during service.  Through correspondence, the 
rating decision, and the statement of the case, the veteran 
has been notified with regard to the evidence necessary to 
substantiate his claim.  Pertinent records have been 
obtained, and the veteran has been given VA examinations.  
The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service connection may be granted for disability due to 
disease or injury which was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Cutting against the veteran's claim is the lack of any 
medical evidence noting tinnitus either during service or for 
many years thereafter.  In support of the claim, there are 
lay statements from the veteran and others noting his ongoing 
symptoms of tinnitus both during and since his discharge from 
service.  In addition, recent VA medical examinations have 
diagnosed the veteran with tinnitus and related this 
condition to his in-service noise exposure.  Such a nexus 
opinion is somewhat weakened by the fact that it rests partly 
on the assumption that the veteran had significant noise 
exposure in service, but none since.  While no doubt he had 
some loud noise exposure during his 20 plus years of service, 
it seems naïve to say he has had no significant noise 
exposure since then.  He likely had post-service loud noise 
exposure when working as a policeman, and certainly he 
encountered the well-known and universally experienced 
routine episodes of loud noise found in modern civilian life.  
Despite some weaknesses in the veteran's claim, the Board 
finds that there is an approximate balance of positive and 
negative evidence regarding incurrence of tinnitus during 
service.  Giving the benefit of the doubt to the veteran (38 
U.S.C.A. § 5107(b)), the Board finds that his current 
tinnitus began during active duty, warranting service 
connection.


ORDER

Service connection for tinnitus is granted.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

